 1     Diane Weifenbach, Esq. (SBN 162053)
       LAW OFFICES OF DIANE WEIFENBACH
 2     5120 E. LaPalma, Suite 209
 3     Anaheim, CA 92807
       Ph: (714) 695-6637
 4     Email: diane@attylsi.com
 5     Attorney for Secured Creditor U.S. BANK NATIONAL
 6     ASSOCIATION AS LEGAL TITLE TRUSTEE FOR
       TRUMAN 2016 SC6 TITLE TRUST
 7
                               UNITED STATES BANKRUPTCY COURT
 8
                        NORTHERN DISTRICT OF CALIFORNIA (OAKLAND)
 9
10
       In Re:                               ) CASE NO. : 20-41288
11                                          )
       CAROL LEE DEPUYDT-MEIER,             ) CHAPTER 13
12                                          )
              Debtor.                       ) RS: DVW-001
13
                                            )
14                                          ) NOTICE OF HEARING ON
       U.S. BANK NATIONAL ASSOCIATION, AS   ) MOTION FOR RELIEF FROM
15     LEGAL TITLE TRUSTEE FOR TRUMAN 2016 ) THE AUTOMATIC STAY
       SC6 TITLE TRUST,                     )
16
                                            ) DATE: 12/09/2020
17        Movant.                           ) TIME: 9:30 am
                                            ) PLACE: Tele/Videoconference
18                                          )
       v.
19                                          ) Honorable William J. Lafferty, III
       CAROL LEE DEPUYDT-MEIER, DEBTOR;     )
20     MARTHA G. BRONITSKY, CHAPTER 13      ) Property: 61 Rudgear Drive
       TRUSTEE,                             )           Walnut Creek, CA 94596
21                                          )
22        Respondents.                      )
                                            )
23                                          )
                                            )
24     TO THE DEBTOR, THE CHAPTER 13 TRUSTEE, AND INTERESTED PARTIES:
25
                PLEASE TAKE NOTICE THAT on December 9, 2020 at 9:30 a.m. a hearing will be
26
       held, on the Motion of Movant U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE
27
       TRUSTEE FOR TRUMAN 2016 SC6 TITLE TRUST, (“Movant”) for Relief From the
28
       Automatic Stay, The Honorable William J. Lafferty, III, Presiding. The hearing will be held


       1 NOTICE OF HEARING ON MOTION FOR RELIEF FROM AUTOMATIC STAY
     Case: 20-41288     Doc# 104     Filed: 11/25/20     Entered: 11/25/20 10:14:25      Page 1 of
                                                  2
 1     via telephone or videoconference. Movant requests an Order terminating the automatic stay so
 2     it can proceed to exercise its rights and remedies under its loan document and applicable state
 3
       law, including but not limited to foreclosure proceedings with regard to the real property
 4
       located at 61 Rudgear Drive, Walnut Creek, CA 94596.
 5
 6            The hearing on this Motion will take place via telephone or videoconference. No live

 7     appearance will be allowed in the courtroom. Court Call must be contacted at least 24 hours in

 8     advance to schedule an appearance at the hearing at (888) 882-6878. The service is free for
 9     self-represented parties.
10            PLEASE BE FURTHER ADVISED that pursuant to this court’s Fourth Amended
11
       General Order 38, the hearing will not be conducted in the Presiding Judge’s Courtroom, but
12
       INSTEAD WILL BE CONDUCTED BY TELEPHONE OR VIDEO:
13
              “All interested parties should consult the Bankruptcy Court’s website at
14
15     www.canb.uscourts.gov for information about court operations during the COVID-19

16     pandemic. The Bankruptcy Court’s website provides information regarding how to arrange a
17
       telephonic or video appearance. If you have any questions regarding how to appear at a court
18
       hearing, you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live
19
20     Chat feature on the Bankruptcy Court’s website.”

21            PLEASE BE FURTHER ADVISED that Debtor or Counsel should appear via

22     telephone/Videoconference at the hearing. If you fail to appear or by counsel at the hearing,

23     the Court may treat such failure as a waiver of your right to oppose the Motion and may grant

24     the requested relief. You are not required to, but may file responsive pleadings, points and
25     authorities and declarations.
26     Dated: 11/24/2020                            LAW OFFICES OF DIANE WEIFENBACH
27
                                                    /s/ Diane V. Weifenbach____________________
28                                                  Diane V. Weifenbach, Esq.
                                                    Attorney for Movant US BANK, NA AS LEGAL
                                                    TITLE TRUSTEE FOR TRUMAN 2016 SC6
                                                    TITLE TRUST
       2 NOTICE OF HEARING ON MOTION FOR RELIEF FROM AUTOMATIC STAY
     Case: 20-41288      Doc# 104      Filed: 11/25/20    Entered: 11/25/20 10:14:25       Page 2 of
                                                    2
